DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed.
Applicant’s the amendments and/or remarks regarding currently pending independent claims, see applicant’s remarks filed on 04/06/2022, appears to be persossive to overcome the rejection.
However, upon further review and search, main Claims 1, 2, 9 10, 12-15, are considered allowable since when reading the claims in light of the specification
none of the cited references discloses when a data size of image data exceeds an upper limit data size, a storage destination (e.g., an address where the image is stored) is transmitted via an email.
 In response, Applicant has amended independent claims to clarify the claimed embodiments. In view of the amendments, the cited references, taken singly or in any combination, fail to disclose, "when a data size of the image data acquired by reading the image by the  reading unit does not exceed an upper limit data size, transmit, to a specified transmission destination, an e-mail with image data acquired by reading an image by the reading unit attached thereto, and when the data size of the image data acquired by reading the image by the reading unit exceeds the upper limit data size, store, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit, and transmit, to a specified transmission destination, an e-mail with a storage destination, indicating where the image data is stored in the server 
apparatus, attached thereto" recited in the amended independent claim 1, and similarly recited in the amended independent claims 9, 12, and 14, or "transmit, to a specified transmission destination, an e-mail with the image data acquired by reading the image by the reading unit or the image data that is stored in the server apparatus when a data size of the image data acquired by reading the image by the reading unit does not exceed an upper limit data size, and transmit, to the specified transmission destination, an e-mail with a storage destination, indicating where the image data is stored in the server apparatus when the data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size" recited in the amended independent claim 2, and similarly recited in the amended independent claims 10, 13, and 15. 
For at least the foregoing, independent claims 1-2, 9-10, and 12-15 are allowable over searched and cited references, and the prior art rejections of independent claims 1-2, 9-10, and 12-15 and their dependent claims be withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677